Title: From Thomas Jefferson to Wilson Cary Nicholas, 22 September 1805
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir 
                     
                     Monticello Sep. 22. 05.
                  
                  In answer to a letter from mr Randolph on the subject of the judgment v. Robinson’s admn I had mentioned to him that the papers relating to it being at Washington I could not from memory say whether that judgment remained in my hands or was in the hands of mr Gallatin; but that on my arrival at Washington I would look into it & on consultation with mr Gallatin would do whatever the present state of things shall shew to be right. the transfer from mr Randolph to yourself shall place you in his stead, and the enquiry & communication then promised to him shall be made to you. I set out for Washington within a week.
                  I hope you recieved my note by post mentioning the indisposition of Genl. Dearborne as the cause preventing his waiting on you. he returned yesterday to Washington. your letter to him shall follow him. Accept affectionate salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               